STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

CROSSTEX ENERGY SERVICES, NO. 2022 CW 0903
LP, CROSSTEX LIG, LLC, AND

CROSSTEX PROCESSING

SERVICES, LLC

 

VERSUS

TEXAS BRINE COMPANY, LLC, ET OCTOBER 11, 2022
AL

In Re: Texas Brine Company, LLC, applying for supervisory

writs, 23rd Judicial District Court, Parish of
Assumption, No. 34202.

 

BEFORE : GUIDRY, McDONALD, AND WOLFE, JJ.

WRIT DENIED.

JMG

JMM
Wolfe, J., concurs. The criteria set forth in Herlitz
Construction Co., Inc. v. Hotel Investors of New Iberia, Inc.,

396 So.2d 878 (La. 1981) (per curiam) are not met.

COURT OF APPEAL, FIRST CIRCUIT

asl

DEPUTY CLERK OF COURT
FOR THE COURT